Citation Nr: 1509093	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to October 29, 2009 for an increased rating of 10 percent for healed sprain, left ankle.

2. Entitlement to an effective date prior to March 11, 2010 for service connection of surgical scar of the left ankle.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a timely February 2011 Notice of Disagreement (NOD) resulting in the RO issuing a June 2011 rating decision and June 2011 Statement of the Case (SOC).

In the Veteran's August 2011 Form 9 Substantive Appeal he requested a hearing.  The Veteran was scheduled for and attended a November 2014 videoconference hearing.  Unfortunately, due to technical difficulties a recording of the hearing was unavailable, and as a result, no transcript is available.  The Veteran was notified of this in December 2014 and offered a new hearing.  However, the Veteran did not respond to this within 30 days, and as a result the Board deems that the Veteran does not desire a new hearing.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record in March 2011 and July 2012 statements, as well as a March 2012 TDIU formal application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A July 2009 VA mental health note documented within an October 29, 2009 VA outpatient treatment record provides medical evidence of limited motion of the Veteran's left ankle due to pain

2.  The first medical evidence of the Veteran's surgical scar of the left ankle is a March 11, 2010 surgical report.

3.  There is no evidence of an any earlier formal or informal claim for surgical scar of the left ankle prior to March 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 8, 2009 for an increased rating of 10 percent for healed sprain, left ankle have been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).

2.  The criteria for an effective date prior to March 11, 2010 for service connection for surgical scar, left ankle have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A.§ 5103(a)  requires notice to a claimant pursuant to the Veterans Claims Assistance Act (2000) be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini, at 119.

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has met its duty to notify.  VA sent a July 2010 letter to the Veteran with proper notice information.  Furthermore, for effective date claims such as here, where service connection has been granted and the claimant has appealed the effective date, the claim has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. 

If any additional notice was required in this case, the Veteran has not provided any argument that lack of notice was prejudicial.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.

The Board also finds that VA has met its duty to assist.  VA has associated VA treatment records with the file, to include VA examinations.  There is no indication that additional private treatment records or relevant SSA records exist.  As such, the Board finds that VA has no duty to associate these records with the file.

II.  Generally Applicable Laws and Regulations

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  However, the Board does note that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

III.  Effective Date for Left Ankle Sprain

The Veteran's healed sprain of the left ankle is currently assigned a 10 percent evaluation from October 29, 2009, a 100 percent evaluation for surgery necessitating convalescence from March 11, 2010 to June 1, 2010, and a 10 percent evaluation thereafter.  The Veteran was originally assigned a noncompensable rating effective April 28, 2008 in an April 2008 rating decision.  

The Veteran is currently rated under Diagnostic Code 5271.  The Board has considered the potential application of related Diagnostic Codes.  In that regard, the Board notes that in the Veteran's case, there are no findings of malunion of the os calcis or astragalus, or of ankylosis of the ankle joint.  Ankylosis is "immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Significantly, the evidence does not show restricted motion of the left ankle that would equate to ankylosis and thereby warrant a higher rating pursuant to DC 5270 (ankle, ankylosis of); specifically, ankylosis or fixed position of the left ankle is not demonstrated by repetitive range-of-motion testing.  Accordingly, Diagnostic Codes 5270, 5272, and 5273, which require malunion or ankylosis, are not for application in this case; nor has the Veteran so contended.  In short, the Board finds that the Veteran's left ankle disability is appropriately rated under DC 5271.

Under DC 5271 [ankle, limited motion of], marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a , DC 5271. Twenty percent is the maximum disability rating under this DC.

As mentioned, the Veteran was granted a 10 percent evaluation effective October 29, 2009  by a June 2011 rating decision.  The effective date of October 29, 2009 was chosen by the RO as it was the earliest date as of which it is factually ascertainable that an increase in disability had occurred, within a year of VA receiving the application for an increased evaluation.  38 C.F.R. § 3.400(o) (2).  The receipt date of the Veteran's increased rating claim is July 8, 2010.  There is no evidence of an earlier increased rating claim.  

The Board notes, that consistent with C.F.R. § 3.400(o)(2), if it is factually ascertainable that an increase in disability had occurred one year prior to that claim, that an increased evaluation is warranted extending back to that time.  In this case, that would be any time after July 8, 2009.  Here VA treatment records document ankle pain in July 2009.  Within the October 29, 2009 VA treatment record, a July 2009 mental health note is quoted that documents chronic ankle pain.  While there is no specific date given other than "7/09," the Board finds an evaluation of 10 percent is warranted under 38 C.F.R. § 4.59 for painful motion effective July 8, 2009, the date one year prior to the Veteran's increased rating claim.  The Board notes, that while there is no specific date mentioned in the July 2009 mental health note, this is immaterial from a practical stand point as the Veteran's benefits will not begin until the first day of the following month, regardless of the date in July chosen.  38 C.F.R. § 3.31.

The Board notes that there is no medical evidence that supports a finding that an evaluation in excess of 10 percent for this time period is warranted.  VA treatment records during this time period do not document any symptoms and the Veteran has not submitted any relevant private treatment records for this time period consistent with an evaluation in excess of 10 percent as evidenced by marked limitation of motion of the ankle.  Furthermore, as already indicated, the date of July 8, 2009 is the earliest possible date for which the increased evaluation of 10 percent may be awarded under the current claim.

As such, the Board finds that the date of July 8, 2009 as an effective date for an increased evaluation of 10 percent for the Veteran's service-connected healed sprain, left ankle is appropriate.  The Board is unable to assign an earlier effective date for this increased rating.  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable error (CUE) in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

IV.  Effective Date for Surgical Scar, Left Ankle

As mentioned, the Veteran was granted service connection for a surgical scar on his left ankle effective March 11, 2010.  The effective date of March 11, 2010 was chosen by the RO as it was the date that the Veteran received surgery on his left ankle, and thus the first date that the existence of a surgical scar was factually ascertainable.  The record also contains a March 19, 2010 statement from the Veteran regarding his left ankle surgery which the Board has interpreted as an informal claim.

Consistent with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, there is no medical evidence that the Veteran had a surgical scar on his left ankle prior to March 11, 2010 or that the Veteran filed a claim for service connection for a surgical scar of the left ankle prior to March 11, 2010.  Thus, the Board is unable to grant service connection for a surgical scar of the left ankle prior to March 11, 2010.


ORDER

Entitlement to an effective date of July 8, 2009 for an increased rating of 10 percent for healed sprain, left ankle is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date prior to March 11, 2010 for service connection of surgical scar of the left ankle is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


